     Case 3:21-cv-00058-RDM-CA Document 13 Filed 07/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEAN VOLKES,                                      Civil No. 3:21-cv-58

              Petitioner                          (Judge Mariani)

      V.

WARDEN ERIC BRADLEY,

              Respondent

                                          ORDER

      AND Now, this ~             ay of July, 2021 , upon consideration of the petition for writ

of habeas corpus filed pursuant to 28 U.S.C. § 2241 (Doc. 1), and in accordance with the

Court's Memorandum of the same date, IT IS HEREBY ORDERED THAT:

       1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED without
             prejudice.

      2.     Petitioner's motion (Doc. 10) to amend is GRANTED and the amended
             document (Doc. 11) is accepted as filed.

      3.     The motion (Doc. 4) to appoint class counsel and for class certification is
             DISMISSED as moot.

      4.     The Clerk of Court is directed to CLOSE this case.




                                          Robert D. Mariani
                                          United States District Judge
